DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species 1-9 and 11-13, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a substrate body having a first resin part formed by a resin that contains multiple magnetic grains, and a second resin part joined to a surface of the first resin part and formed by a resin that contains multiple filler particles, an average particle size of the multiple filler particles contained in the second resin part is smaller than an average grain size of the multiple magnetic grains contained in the first resin part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitations wherein the substrate body is such that the second resin part is joined to at least two faces among surfaces of the first resin part is vague and indefinite. The examiner is unclear on what is a face of the first resin part?  How can a resin section have a face? Wherein in the specifications describe the criteria of a face among surfaces of the first resin part?


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4-10 and 12-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Muneuchi et al. (US 2018/0182531).
Regarding claim 1, Muneuchi et al. (figure 1-2/5, para 0027-0031 and para 0041-0043) discloses a substrate body having a first resin part (52b) formed by a resin that contains multiple magnetic grains (see para 0036-0037 and figure 4), and a second resin part (52a) joined to a surface of the first resin part (see figure 5) and formed by a resin that contains multiple filler particles (see para 0036-0037 and figure 4)(note: the grains are considered the filler particles; the claim does not stipulate what material make-up are the filler particles) and whose resin content by volume is higher than that of the first resin part (see para 0014-0016 which teaches how the filling factor is lower in the second resin part 12a/52a; since there are less particles/grains in second resin section the resin volume would be higher); a coil (51a) embedded at least in a part of the first resin part (see figure 5) and formed by a conductor having an insulating film (see para 0032); leader parts formed by the conductor and led out from the coil to the second resin part (see para 0041) (see figure 5); and terminal parts connected electrically to the leader parts and provided in the second resin part (see para 0040-0042).
Regarding claim 4, Muneuchi et al. (figure 5) discloses wherein the second resin part is disposed between the terminal parts and the first resin part.
Regarding claim 5, Muneuchi et al. (para 0017) discloses wherein an average particle size of the multiple filler particles contained in the second resin part is smaller than an average grain size of the multiple magnetic grains contained in the first resin part.
Regarding claim 6, since Muneuchi et al. has a similar structurally make-up/features of the applicant claimed invention it would be an inherent characteristics wherein a thermal expansion coefficient of the second resin part is in a range of equal to or higher than 100% but no higher than 120% of a thermal expansion coefficient of the first resin part.
Regarding claim 7, Muneuchi et al. (figure 1-2) discloses wherein the substrate body is such that the second resin part (12a) is joined to at least two faces among surfaces of the first resin part.
Regarding claim 8, Muneuchi et al. (figure 1-2/5) discloses wherein the substrate body is formed by integrally molding the first resin part and the second resin part.
Regarding claim 9, Muneuchi et al. (para 0031-0040) discloses wherein the resin that forms the first resin part, and the resin that forms the second resin part, are constituted by a same resin material.
Regarding claim 10, Muneuchi et al. (para 0022 and 0043) discloses wherein the terminal parts are constituted by non-covered parts of the leader parts which are not covered by the insulating film, and metal members joined to the non-covered parts.
Regarding claim 12, Muneuchi et al. (figure 5) discloses wherein surfaces of the terminal parts are roughly flush with a surface of the second resin part on a mounting-surface side.
Regarding claim 13, Muneuchi et al. (figure 5) discloses the coil component according to claim 1; and a circuit board on which the coil component has been mounted. (para 0023/0040)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2015/0270064) in view of Muneuchi et al. (US 2018/0182531).
Regarding claim 1, Sakamoto et al. (figures 1-2/9-10 and para 0027-0040 and para 0080-0082) discloses a substrate body having a first resin part (142/42) formed by a resin that contains multiple magnetic grains (see para 0028) (note: the powder materials/particles are considered magnetic grains), and a second resin part (102) joined to a surface of the first resin part (see figure 10) and formed by a resin that contains multiple filler particles (see para 0028)(note: the grains are considered the filler particles; the claim does not stipulate what material make-up are the filler particles); a coil (3/93) embedded at least in a part of the first resin part (see figures 2/10) and formed by a conductor having an insulating film (see para 0030); leader parts formed by the conductor and led out from the coil to the second resin part (see figure 5); and terminal parts connected electrically to the leader parts and provided in the second resin part (see figure 10).
Sakamoto et al. does not expressly disclose wherein the second resin part content by volume is higher than that of the first resin part.
Muneuchi et al. (para 0014-0016) discloses wherein the second resin part (52a) content by volume is higher than that of the first resin part (52b) (see para 0014-0016 which teaches how the filling factor is lower in the second resin part 12a/52a; since there are less particles/grains in second resin section the resin volume would be higher).
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the second resin part content by volume is higher than that of the first resin part as taught by Muneuchi et al. to the inductive device of Sakamoto et al. so as to allow the inductive device to exhibit high performance while having high insulation.
Regarding claim 4, Sakamoto et al. (figure 10) discloses wherein the second resin part is disposed between the terminal parts and the first resin part.
Regarding claim 5, Muneuchi et al. (para 0017) discloses wherein an average particle size of the multiple filler particles contained in the second resin part is smaller than an average grain size of the multiple magnetic grains contained in the first resin part.
Regarding claim 6, since Sakamoto et al. in view of Muneuchi et al. has a similar structurally make-up/features of the applicant claimed invention it would be an inherent characteristics wherein a thermal expansion coefficient of the second resin part is in a range of equal to or higher than 100% but no higher than 120% of a thermal expansion coefficient of the first resin part.
Regarding claim 7, Muneuchi et al. (figure 1-2) discloses wherein the substrate body is such that the second resin part (12a) is joined to at least two faces among surfaces of the first resin part.
Regarding claim 8, Sakamoto et al. (figure 1-2/9-10) discloses wherein the substrate body is formed by integrally molding the first resin part and the second resin part.
Regarding claim 9, Sakamoto et al. (para 0027-0040) discloses wherein the resin that forms the first resin part, and the resin that forms the second resin part, are constituted by a same resin material.(Note: both formed of epoxy resin)
Regarding claim 10, Muneuchi et al. (para 0022 and 0043) discloses wherein the terminal parts are constituted by non-covered parts of the leader parts which are not covered by the insulating film, and metal members joined to the non-covered parts.
Regarding claim 12, Muneuchi et al. (figure 5) discloses wherein surfaces of the terminal parts are roughly flush with a surface of the second resin part on a mounting-surface side.
Regarding claim 13, Sakamoto et al. discloses the coil component according to claim 1; and a circuit board on which the coil component has been mounted. (para 0012)

3.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muneuchi et al. (US 2018/0182531) in view of Park et al. (US 2015/0371752).
Regarding claim 2, Muneuchi et al. (figure 1-2/5, para 0027-0031 and para 0041-0043) discloses all the limitations as noted above but does not expressly discloses wherein a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume.
Park et al. (figure 2 and para 0053-0054) discloses wherein a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume.(note: second resin part 52 can have a resin content of 40% volume and first resin part 51 can have a resin content of 15% volume; based on the range given allows for second resin part to 25 percent by volume or higher)
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume as taught by Park et al. to the inductive device of Muneuchi et al. so as to allow the inductive device improve a magnetic permeability and resulting in an increase in a quality (Q) factor while also allowing the inductive device to exhibit high performance while having high insulation. 
Regarding claim 3, Muneuchi et al. (figure 1-2/5, para 0027-0031 and para 0041-0043) discloses all the limitations as noted above but does not expressly discloses wherein a resin content in the first resin part is lower than 25 percent by volume.
Park et al. (figure 2 and para 0053-0054) discloses wherein a resin content in the first resin part is lower than 25 percent by volume.(note: second resin part 52 can have a resin content of 40% volume and first resin part 51 can have a resin content of 30% volume; based on the range given allows for second resin part to 25 percent by volume or higher)
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a resin content in the first resin part is lower than 25 percent by volume as taught by Park et al. to the inductive device of Muneuchi et al. so as to strengthen mechanical properties while also allowing the inductive device to exhibit high performance while having high insulation.

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sakamoto et al. (US 2015/0270064) and Muneuchi et al. (US 2018/0182531) in further view of Park et al. (US 2015/0371752).
Regarding claim 2, the modified inductive device of Sakamoto et al. (figures 1-2/9-10 and para 0027-0040 and para 0080-0082) discloses all the limitations as noted above but does not expressly discloses wherein a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume.
Park et al. (figure 2 and para 0053-0054) discloses wherein a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume.(note: second resin part 52 can have a resin content of 40% volume and first resin part 51 can have a resin content of 15% volume; based on the range given allows for second resin part to 25 percent by volume or higher)
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design a resin content in the second resin part is 25 percent by volume or higher but lower than 90 percent by volume as taught by Park et al. to the modified inductive device of Sakamoto et al. so as to allow the inductive device improve a magnetic permeability and resulting in an increase in a quality (Q) factor while also allowing the inductive device to exhibit high performance while having high insulation.
Regarding claim 3, Muneuchi et al. (figure 1-2/5, para 0027-0031 and para 0041-0043) discloses all the limitations as noted above but does not expressly discloses wherein a resin content in the first resin part is lower than 25 percent by volume.
Park et al. (figure 2 and para 0053-0054) discloses wherein a resin content in the first resin part is lower than 25 percent by volume.(note: second resin part 52 can have a resin content of 40% volume and first resin part 51 can have a resin content of 30% volume; based on the range given allows for second resin part to 25 percent by volume or higher)
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a resin content in the first resin part is lower than 25 percent by volume as taught by Park et al. to the modified inductive device of Sakamoto et al. so as to strengthen mechanical properties while also allowing the inductive device to exhibit high performance while having high insulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837